Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered February 3, 2006, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Satisfying a two-count indictment, defendant pleaded guilty to criminal sale of a controlled substance in the third degree and was sentenced in accordance with the plea bargain as a second felony offender to 3½ years in prison and three years of postrelease supervision. Defendant now appeals, arguing that the sentence imposed is harsh and excessive. We disagree and affirm. Defendant, who has an extensive criminal history, agreed to the sentence as part of a negotiated plea resolution. Accordingly, we find neither an abuse of discretion by County Court nor the existence of any extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Strauss, 16 AD3d 707, 708 [2005]).
Cardona, P.J., Crew III, Spain, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.